DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cater et al. (US 2018/0070465 A1).

Regarding claim 1, Cater discloses a housing of an electronic device (Fig. 1 element 100), comprising: 
a metal shell (Fig. 6A element 122 as described in Paragraphs [0003] and [0038]) including a first material having a first set of material properties (wherein the metal as described inherently has a set of material properties) and a surface (as shown in Fig. 6a), the surface at least partially defining an exterior surface of the electronic device (as shown in Fig. 2); and 
an interior portion (Fig. 6A element 146) including a second material (wherein the second material is described as a resin material in Paragraph [0046]) having a second set of material properties independent of the first set of material properties (wherein a resin material will inherently have a set of material properties, and said material properties of the resin material are known to be different from those of a metal such as aluminum) and at least partially defining a feature (as shown in Figs. 6A-6C), the interior portion being bonded to the metal shell (as described in Paragraph [0046]) and disposed interior to the surface (as shown in Fig. 6A).

Regarding claim 3, Cater discloses the housing as set forth in claim 1 above and further wherein the interior portion at least partially defines an interior volume of the electronic device (wherein element 146 is shown to define a portion of the interior side of housing shell 102, and therefore must at least partially define the interior volume of the device encompassed by the shell).


Regarding claim 4, Cater discloses the housing as set forth in claim 1 above and further wherein the housing is positioned around a periphery of the electronic device and the surface at least partially defines a peripheral surface of the electronic device (as shown in Fig. 1 wherein the housing forms the peripheral surface of the electronic device).

Regarding claim 5, Cater discloses the housing as set forth in claim 1 above and further wherein the interior portion is bonded to the metal shell by welding, brazing, diffusion bonding, or mechanical engagement (as discussed in Paragraph [0046] wherein injection molding is considered as a mechanical engagement).  It is noted by the examiner that the bonding of the inner portion to the metal shell is a method step in an apparatus claim (Product-by-Process) and therefore is not given significant patentable weight as per the MPEP section 2113. 

Regarding claim 6, Cater discloses the housing as set forth in claim 1 above and further comprising an intermediate polymer layer (Fig. 6B element 136) disposed between the metal shell and the interior portion, the intermediate polymer layer bonding the interior portion to the metal shell (as discussed in Paragraph [0043]).

Regarding claim 17, Cater discloses a component for an electronic device (Fig. 1 element 100), comprising: a pre-formed portion (Fig. 1 element 122) including a first material (as discussed in Paragraph [0038]) having a first material property (wherein the metal as described inherently has a set of material properties) to a second portion (Fig. 6A at element 146) including a second material (wherein the second material is described as a resin material in Paragraph [0046]) having a second material property independent of the first material property (wherein a resin material will inherently have a set of material properties, and said material properties of the resin material are known to be different from those of a metal such as aluminum) which forms a unitary body (as shown in Figs. 6A-6C); and having one or more features formed in the second portion (as shown in Fig. 6A), which encompasses the method steps comprising: joining a pre-formed portion including a first material having a first material property to a second portion including a second material having a second material property independent of the first material property to form a unitary body; and forming one or more features in the second portion.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cater as applied to claim 1 above, and further in view of Vadakkanmaruveedu et al. (US 2015/021267 A1).

Regarding claim 2, Cater discloses the housing as set forth in claim 1 above and further wherein the metal shell is preformed (as shown in Fig. 4 and discussed in Paragraph [0042] wherein the machining operations as disclosed to happen after a 
Prest does not expressly disclose wherein the metal shell has a thickness greater than about 25 microns.
Vadakkanmaruveedu teaches a shell having a thickness greater than about 25 micrometers (as discussed in Paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a shell having a thickness greater than 25 micrometers as taught by Vadakkanmaruveedu in the housing of Cater in order to have a shell that was strong enough to be formed entirely of one material (as discussed in Vadakkanmaruveedu Paragraph [0030]).  Further, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering implementation and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cater as applied to claim 1 above and further in view of Browning et al. (US 2013/0248219 A1).

Regarding claim 7, Cater discloses the housing as set forth in claim 1 above.
Cater does not expressly disclose wherein the first material comprises a first metal and the second material comprises a second metal different than the first material.
Browning teaches a housing wherein the first material comprises a first metal and the second material comprises a second metal different than the first material (as described in Paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize two different metals for the first and second materials of the housing as taught by Browning in the housing of Cater in order to provide a more corrosion resistant, durable, or harder material property on the outer surface of the housing (as suggested by Browning Paragraph [0017]).


Claims 8-10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cater et al. (US 2018/0070465 A1) in view of Vadakkanmaruveedu et al. (US 2015/021267 A1).

Regarding claim 8, Cater discloses a component for an electronic device (Fig. 1 element 100), comprising: 
a metal outer portion (Fig. 6A element 122 as described in Paragraphs [0003] and [0038]) including a first material having a first set of material properties (wherein the metal as described inherently has a set of material properties), and at least partially defining an exterior surface of the electronic device (as shown in Fig. 6A); 
and an inner portion (Fig. 6A element 146) bonded to the outer portion (as discussed in Paragraph [0046]) and including a second material having a second set of material properties independent of the first set of material properties (wherein the second material is described as a resin material in Paragraph [0046] will inherently have a set of material properties, and said material properties of the resin material are known to be different from those of a metal such as aluminum), the inner portion at least partially defining a feature (as shown in Figs. 6A-6C); 
wherein the inner portion and the pre-formed outer portion form a substantially unitary body (as shown in Figs. 6A).
Cater does not expressly disclose the outer portion having a thickness greater than about 25 microns.
Vadakkanmaruveedu teaches an outer portion having a thickness greater than about 25 micrometers (as discussed in Paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize an outer portion having a thickness greater than 25 micrometers as taught by Vadakkanmaruveedu in the housing of Cater in order to have a shell that was strong enough to be formed entirely of one material (as discussed in Vadakkanmaruveedu Paragraph [0030]).  Further, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of .  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 9, Cater in view of Vadakkanmaruveedu discloses the component as set forth in claim 8 above and further wherein the feature comprises one or more of a protrusion (as shown in Cater Fig. 6A), a recess (as shown in Cater Fig. 6A), an aperture, and a cavity.

Regarding claim 10, Cater in view of Vadakkanmaruveedu discloses the component as set forth in claim 8 above and further wherein the feature includes an attachment feature for a component of the electronic device (Cater Fig. 9 through B-B and Fig. 10B element 322, as discussed in Cater Paragraph [0063]).

Regarding claim 12, Cater in view of Vadakkanmaruveedu discloses the component as set forth in claim 8 above and further wherein the inner portion is bonded to the pre-formed outer portion by welding, brazing, diffusion bonding, or mechanical engagement (as discussed in Cater Paragraph [0046] wherein injection molding is considered as a mechanical engagement).  It is noted by the examiner that the bonding of the inner portion to the metal shell is a method step in an apparatus claim (Product-by-Process) and therefore is not given significant patentable weight as per the MPEP section 2113. 

Regarding claim 16, Cater in view of Vadakkanmaruveedu discloses the component as set forth in claim 8 above and further wherein the feature is defined by both the inner portion and the pre-formed outer portion (as shown in Cater Fig. 9 and Fig. 10B as elements 322).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cater in view of Vadakkanmaruveedu as applied to claim 8 above and further in view of Browning et al. (US 2013/0248219 A1).

Regarding claim 11, Cater in view of Vadakkanmaruveedu discloses the component as set forth in claim 8 above.
Cater does not expressly disclose wherein the first material comprises steel, aluminum, or titanium and the second material comprises copper, aluminum, or steel that is different than the first material.
Browning teaches a component wherein the first material comprises steel, aluminum, or titanium and the second material comprises copper, aluminum, or steel that is different than the first material (as discussed in Paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize two different metals for the first and second materials of the housing as taught by Browning in the housing of Cater in order to provide a more corrosion .


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cater et al. (US 2018/0070465 A1) as applied to claims 1 and 17 above, and further in view of Tatebe (US 2012/0250250 A1).

Regarding claim 19, Cater discloses the method as set forth in claim 17 above.
Cater does not expressly disclose wherein joining comprises providing an intermediate layer between pre-formed portion and second portion.
Tatebe teaches joining a preformed portion (Fig. 2B element 202) and a second portion (Fig. 2B element 206) with an intermediate layer (Fig. 2B element 204) in between.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize an intermediate layer between the preformed portion and the second portion as taught by Tatebe in the method of Cater in order to ensure secure bonding between in the preformed portion and the second portion.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cater et al. (US 2018/0070465 A1) in view of Vadakkanmaruveedu et al. (US 2015/021267 A1) and further in view of Tatebe (US 2012/0250250 A1).

Regarding claim 14, Cater in view of Vadakkanmaruveedu discloses the component as set forth in claim 8 above.
Cater does not expressly disclose further comprising an intermediate polymer layer disposed between and bonding the inner portion and the pre-formed outer portion.
Tatebe teaches an intermediate polymer layer (Fig. 2A element 206) disposed between and bonding the inner portion and the pre-formed outer portion (as shown in Fig. 4 wherein the internal structural components are equated to the inner portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize an intermediate polymer layer between the inner portion and the outer portion as taught by Tatebe in the component of Cater in order to ensure secure bonding of the inner and outer portions.

Regarding claim 15, Cater in view of Vadakkanmaruveedu discloses the component as set forth in claim 8 above.
Cater does not expressly disclose wherein the inner portion comprises two layers bonded together and cooperating to define the feature.
Tatebe teaches an inner portion comprising two layers bonded together (Fig. 2B elements 204 and 206).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize two bonded layers for the inner portion as taught by Tatebe in the component of Cater in order to ensure secure bonding of the inner and outer portions, and further that in using such an inner portion, any feature formed through the inner portion would be the result of the layers cooperating to define the feature.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cater et al. (US 2018/0070465 A1) in view of Vadakkanmaruveedu et al. (US 2015/021267 A1) as applied to claim 8 above, and further in view of Dabov (US 2010/0061040 A1).

Regarding claim 13, Cater in view of Vadakkanmaruveedu discloses the component as set forth in claim 8 above.
Cater does not expressly disclose wherein the inner portion is bonded to the pre-formed outer portion by die casting the inner portion into the pre-formed outer portion.
Dabov teaches die casting a components portions to form an integral component (as discussed in Paragraph [0090]).
It would have been obvious to one of ordinary skill in the art to bond the inner portion to the pre-formed outer portion by die casting the inner portion into the pre-formed outer portion as taught by Dabov in the component of Cater in order to form a seamless integral component.  It is noted by the examiner that the bonding of the inner portion to the outer portion by die casting is a method step in an apparatus claim (Product-by-Process) and therefore is not given significant patentable weight as per the MPEP section 2113.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cater et al. (US 2018/0070465 A1) as applied to claim 17 above, and further in view of Dabov (US 2010/0061040 A1).

Regarding claim 18, Cater discloses the method as set forth in claim 17 above.
Cater does not expressly disclose wherein joining comprises welding or brazing the second portion to the pre-formed portion.
Dabov teaches wherein joining comprises welding or brazing a second portion to a pre-formed portion (as discussed in Paragraphs [0040] and [0076]-[0077]).
It would have been obvious to one of ordinary skill in the art to join the second portion into the pre-formed portion by welding or brazing as taught by Dabov in the method of Cater in order to simplify assembly by using industry standard methods well known in the art.

Regarding claim 20, Cater discloses the method as set forth in claim 17 above.
Cater does not expressly disclose wherein joining comprises die casting the second portion into the pre-formed portion.
Dabov teaches die casting a components portions to form an integral component (as discussed in Paragraph [0090]).
It would have been obvious to one of ordinary skill in the art to join the second portion into the pre-formed portion by die casting as taught by Dabov in the method of Cater in order to form a seamless integral component and enhance the aesthetic of the integral component. 


Response to Arguments

Applicant’s arguments, see Remarks, filed 11/20/2020, with respect to the rejection(s) of claim(s) 1, 8, and 17 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art identified in the rejections detailed above.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841